Case 2:18-cv-03911-DSF-PLA Document 93 Filed 04/14/20 Page 1 of 1 Page ID #:3356

                                                                       JS-6



                   UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF CALIFORNIA




     STILETTO TELEVISION, INC.,          CV 18-3911 DSF (PLAx)
            Plaintiff,
                                         JUDGMENT
                     v.

     HASTINGS, CLAYTON &
     TUCKER, INCORPORATED, et
     al.,
           Defendants.



        The Court having granted a motion for summary judgment in favor
     of Defendant,

        IT IS ORDERED AND ADJUDGED that Plaintiff take nothing and
     that the action be dismissed with prejudice.



     Date: April 14, 2020               ___________________________
                                        Dale S. Fischer
                                        United States District Judge
